Citation Nr: 1645259	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to November 7, 2012, and since September 9, 2014, excluding the 70 percent rating assigned from November 7, 2012, to September 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from February 1988 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and awarded a 50 percent initial disabling rating, effective March 4, 2010. The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015. 

In February 2016, the Board issued a decision that denied entitlement to an increased rating higher than 50 percent for PTSD for the period prior to November 7, 2012, granted an increased rating of 70 percent for PTSD from November 7, 2012, to September 9, 2014, and denied an increased rating higher than 50 percent for PTSD thereafter.  In September 2016, the Veteran appealed the portion of the Board decision that denied a rating in excess of 50 percent for PTSD prior to November 7, 2012, and since September 9, 2014, to the Court of Appeals for Veterans Claims (the Court), and by a Joint Motion for Remand, the Court vacated and remanded that portion of the decision to the Board for readjudication.  

Thus, the issue of entitlement to an increased rating in excess of 70 percent from November 7, 2012, to September 9, 2014, is not before the Board at this time, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand references a VA treatment record dated December 11, 2015, that is not currently of record and does not appear to have been of record at the time of the February 2016 Board decision.  Accordingly, remand is necessary to obtain that record and any other records dates since July 2015.

In light of the remand, the Board finds that a new VA examination should be obtained in order to accurately determine the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2015, to include the December 15, 2015 psychiatric treatment record.

2.  Schedule the Veteran for a VA examination to assess the current severity of his PTSD.  The appropriate DBQ should be used for this examination, if available.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




